Citation Nr: 1823128	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for end-stage renal disease due to hypertensive nephrosclerosis, status post nephrectomies due to papillary renal cell carcinoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's application for service-connected disability compensation for end stage renal disease.  The Veteran timely appealed that decision.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
The Board remanded the case for further development in November 2015.   

The Veteran was previously represented in this case by an attorney in private practice.  In May 2017, the Board received a letter from that attorney indicating that his firm would no longer act as the Veteran's representative in this appeal.  Since it was unclear whether the Veteran had been notified of this, the Board mailed a letter to the Veteran in March 2018, explaining to him that his attorney had withdrawn as his representative and describing his options for selecting a new representative.  The letter explained to the Veteran that, unless he answered the letter within 30 days, the Board would assume that he wanted to represent himself.  Because the Veteran has not answered the letter, the case will proceed with the Veteran acting pro se.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 1991, at the time of his separation from active duty service, the Veteran received a medical examination.  The examiner prepared a report which indicated that the results of a urinalysis indicated elevated findings of protein.  The examiner recommended that, after his discharge, the Veteran should monitor this condition with the renal department at a VA hospital.  Although end-stage renal disease - the claimed disability in this case - was not clinically diagnosed until almost 13 years later, the Veteran suggests that the elevated protein result at the time of his separation examination was the beginning of his end stage renal disease.

To help decide whether the Veteran's claim is correct, the Veteran was examined by a board certified nephrologist in August 2012.  According to the nephrologist, because of the length of time between separation from service and the initial diagnosis, it was unlikely that the claimed condition was related to service.  The August 2012 examiner completed a September 2012 report acknowledging the high protein levels at the time of the April 1991 examination, but the examiner did not explain why the April 1991 urinalysis was consistent with his conclusion.  

For this reason, the Board remanded the appeal in November 2015 with instructions to obtain an addendum report from the examiner.  At the request of the AOJ, the examiner provided the requested report in October 2016.  The examiner explained that elevated protein and frothy urine may suggest glomerular disease.  But the records of a subsequent kidney biopsy and a 2004 renal transplant indicated to the examiner that the Veteran never actually developed glomerular disease.  According to the examiner, if the Veteran had glomerular disease, he would not have received a kidney transplant.   The examiner quoted an analysis of biopsy indicating, "End stage renal disease secondary to hypertension . . . ."  The examiner further noted that, "untreated or poorly treated longstanding hypertension may cause proteinuria."  In the examiner's opinion, the Veteran's renal disease was the result of hypertensive nephrosclerosis.

Even if the Veteran's renal disease did not begin during his active duty service it is possible that he may be eligible for compensation on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310 (2017).  

In March 2016, the Veteran submitted an application for service connection for four claimed disabilities, including hypertension.  The RO denied that claim in an August 2016 rating decision, which the Veteran appealed.  But the RO has not yet issued a statement of the case (SOC), nor has the Veteran perfected his appeal of the denial of service connection for hypertension by filing a timely substantive appeal.

Given the suggestion of the October 2016 medical opinion that the Veteran's end stage renal disease may be linked to hypertension, the issue in this appeal is inextricably intertwined with the claim for service connection for hypertension,  which apparently is still the subject of proceedings before the AOJ.  If the hypertension claim is resolved in the Veteran's favor, it could potentially affect whether he is eligible for service-connected compensation for end stage renal disease.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

After the Veteran's pending claim for service connection for hypertension is resolved, the AOJ should review the record and reconsider the Veteran's eligibility for service connection for end stage renal disease, to include as a secondary result of the Veteran's hypertension.  If service connection for hypertension is granted, the AOJ should consider granting service connection for end stage renal disease based on the October 2016 medical opinion.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






